WARD, Circuit Judge.
In this cause the defendant presents an order upon the mandate of the Circuit Court of Appeals dated June 7, 1911, directing the bill to be dismissed with costs, and at the same time the complainant presents a petition for leave to file a supplemental bill in the nature of a bill of review and a motion for a rehearing, founded upon his disclaimer filed in the Patent ,'ffice June 10, 1911. My duty is to enter a decree dismissing the bill in accordance with the mandate of the Circuit Court of Appeals, and I can do nothing else or further. In re Potts, Petitioner, 166 U. S. 263, 17 Sup. Ct. 520, 41 L. Ed. 994; American Soda Fountain Co. v. Sample, 136 Fed. 857, 70 C. C. A. 415.
The complainant may hereafter apply to the Circuit Court of Appeals to authorize this court to entertain this motion, which, because now made' without such permission, is denied.